Felton, Justice.
“The legality of the present confinement is the question under review in a habeas corpus proceeding. See Harris v. Norris, 188 Ga. 610, 611 (4 SE2d 840); Dutton v. Knight, 223 Ga. 140 (153 SE2d 714).” Evans v. Perkins, 225 Ga. 48, 50 (165 SE2d 652).
Accordingly, where the admitted facts are that the prisoner was serving a sentence in the State prison with a minimum term ending May 30, 1970; that he escaped and robbed a bank after serving only about a year of said sentence; that he was arrested a day later by City of Macon detectives who turned him over to the Federal authorities for trial, sentencing and service on the Federal charge; and no attack is made upon the legality of his original sentence, under which he is presently confined, the writ of habeas corpus does not lie, and the court did not err in its judgment remanding the prisoner to the warden of the State prison to serve the remainder of his sentence.

Judgment affirmed.


All the Justices concur.